         Case 3:16-cv-02769-RAM-BJM Document 530 Filed 08/04/20 Page 1 of 20



                      IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF PUERTO RICO

    THE ESTATE OF RAFAEL LEAVITT REY,

    Plaintiff

    v.                                       CIVIL NO. 16-2769 (RAM)

    SAMUEL MARRERO GONZALEZ, et al.,

    Defendants.


                                OPINION AND ORDER 1

RAÚL M. ARIAS-MARXUACH, United States District Judge

          Pending before the Court is Plaintiff the Estate of Rafael

“Raphy” Leavitt Rey’s (“Plaintiff” or “the Estate”) Motion in

Limine        (Docket    No.   457).    Having     considered   the   parties’

submissions in support and opposition thereto, 2 the Courts GRANTS

in part and DENIES in part the pending Motion in Limine. For the

reasons set forth below, the Court GRANTS the Estate’s Motion to

preclude the YouTube videos and DENIES the Estate’s Motion to

prevent Defendants from raising affirmative defenses at trial. The

Court       will,   however,   limit   evidence    to   information   presented

during the Discovery Period, even if related to these new defenses.

Lastly, the Court DENIES the Estate’s Motion in Limine to preclude

Defendants from presenting expert witness testimony. The Court



1 Sarah Fallon, a rising second-year student at the University of Michigan Law

School, assisted in the preparation of this Opinion and Order.

2   Docket Nos. 457, 460, 464, 472, 483 and 490.
     Case 3:16-cv-02769-RAM-BJM Document 530 Filed 08/04/20 Page 2 of 20
Civil No. 16-2769                                                            2


permits the testimony disclosed by Defendants and finds that it is

more appropriately characterized as expert witness testimony under

Rule 26(a)(2)(C), which does not require an expert report.

                             I. LEGAL STANDARD

      Fed. R. Civ. P. 26 dictates the required disclosures a party

must proffer to the Court as well as the general provisions which

govern discovery issues before and during trial. Specifically,

Rule 26 provides that a party must provide to the other parties

copies “of all documents, electronically stored information, and

tangible things that the disclosing party has in its possession,

custody, or control and may use to support its claims or defenses,

unless the use would be solely for impeachment.” Zampierollo-

Rheinfeldt v. Ingersoll-Rand de Puerto Rico, Inc., 2020 WL 881011,

at   *2   (D.P.R.    Feb.    21,   2020)   (quoting     Fed.    R.   Civ.   P.

26(a)(1)(A)(ii)). Fed. R. Civ. P. 26 “promotes fairness both in

the discovery process and at trial.” TLS Mgmt. & Mktg. Servs. LLC

v.   Rodriguez-Toledo,      2018   WL   4677451,   at   *12    (D.P.R.   2018)

(quotation omitted). It is meant to “prevent ‘trial by ambush,’

because opposing counsel cannot adequately cross-examine without

advance preparation.” Diaz-Casillas v. Doctors' Ctr. Hosp. San

Juan, 342 F. Supp. 3d 218, 226–27 (D.P.R. 2018) (citing Macaulay

v. Anas, 321 F.3d 45, 50, 52 (1st Cir. 2003)).

      Rule 26 also governs expert witness disclosures. To wit, a

party must provide the name, “the address and telephone number of
   Case 3:16-cv-02769-RAM-BJM Document 530 Filed 08/04/20 Page 3 of 20
Civil No. 16-2769                                                        3


each individual likely to have discoverable information—along with

the subjects of that information—that the disclosing party may use

to support its claims or defenses.” Fed. R. Civ. P. 26(a)(1)(A)(i).

The rule provides for two types of expert witnesses – “those

‘retained or specially employed’ to provide expert testimony, who

must provide a detailed written report […] pursuant to Fed. R.

Civ. P. 26(a)(2)(B), and those who may provide the truncated

disclosure    set   out   in Fed. R. Civ. P. 26(a)(2)(C).”     Wai   Feng

Trading Co. Ltd. v. Quick Fitting, Inc., 2018 WL 6726557, at *5

(D.R.I. 2018) (quoting Downey v. Bob’s Disc. Furniture Holdings,

Inc., 633 F.3d 1, 6 (1st Cir. 2011)). For expert witnesses who

have not been retained or specially employed for litigation,

Fed. R. Civ. P. 26(a)(2)(C) requires that the party “only disclose

the subject of the witness's expected expert testimony and a

summary of the facts and opinions that the expert may offer.”

Ferring Pharm., Inc. v. Braintree Labs., Inc., 215 F. Supp. 3d

114, 124 (D. Mass. 2016). See also In re Zofran (Ondansetron) Prod.

Liab. Litig., 2019 WL 4980310, at *4 (D. Mass. 2019).

     If a party fails to abide by Fed. R. Civ. P. 26, Fed. R. Civ.

P. 37(c) applies. Rule 37 provides that:

             If a party fails to provide information or
             identify a witness as required by Rule 26(a)
             or (e), the party is not allowed to use that
             information or witness to supply evidence on
             a motion, at a hearing, or at a trial, unless
             the failure was substantially justified or is
             harmless.
     Case 3:16-cv-02769-RAM-BJM Document 530 Filed 08/04/20 Page 4 of 20
Civil No. 16-2769                                                                4


Fed. R. Civ. P. 37(c)(1). This District has determined that Fed.

R.   Civ.   P.   37(c)(1)      “authorizes    the    trial   court     to   impose

sanctions, up to and including dismissal of the action on account

of a party's failure to comply with these automatic disclosure

obligations.” López Ramírez v. Grupo Hima San Pablo, Inc., 2020 WL

365554,     at   *3   (D.P.R.      2020)    (quotation    omitted).      However,

exclusion of evidence is “not a strictly mechanical exercise.”

Medina Rodriguez v. Canovanas Plaza Rial Econo Rial, LLC, 2019 WL

5448538, at *5 (D.P.R. 2019) (quotation omitted). The party facing

sanctions has “the burden of proving substantial justification or

harmlessness     to     get    a   penalty    less    severe    than     evidence

preclusion.” Eldridge v. Gordon Bros. Grp., L.L.C., 863 F.3d 66,

85 (1st Cir. 2017).

                  II.    FACTUAL AND PROCEDURAL BACKGROUND

      On October 4, 2016, the Estate filed suit against twelve (12)

musicians, their spouses, and the conjugal partnership between

them, when applicable. (Docket No. 1 at 1-2). The Estate accused

the musicians of copyright infringement under the Copyright Act

and the Puerto Rico Moral Rights Act for five (5) of the Estate’s

songs. Id. at 13-24. The Complaint also accused Madera Events,

Corp., the Municipality of Hormigueros, the Centro Cultural de

Corozal,     Inc.,    the     Municipality    of     Corozal,    JAR    Marketing

Communications,       Inc.     and    the    Municipality       of     Utuado   of

contributory infringement. Id. at 24-28. Finally, the Complaint
   Case 3:16-cv-02769-RAM-BJM Document 530 Filed 08/04/20 Page 5 of 20
Civil No. 16-2769                                                        5


sought a preliminary injunction to enjoin Defendants’ continued

violations of the Estate’s rights. Id. at 28-29.

     On February 19, 2020, the Estate filed the pending Motion in

Limine (Docket No. 457) against the musicians, their spouses and

conjugal partnership between them, if applicable (collectively,

“Defendants”). Generally, it averred that Defendants disclosed

certain evidence in an untimely manner and that they should be

precluded from presenting that evidence now. The evidence and

matters in question include: (1) YouTube videos not disclosed

during the Discovery Period; (2) four affirmative defenses brought

after the close of Discovery, and (3) an attempt to present expert

witnesses, who Defendants did not disclose in a timely manner and

for whom they did not prepare expert witness reports. Id. at 4.

Defendants disclosed the defenses and expert witnesses in the draft

Joint Proposed Pretrial Memorandum (“JPPM”) sent to the Estate on

January 30, 2019, with the final version of the JPPM submitted to

the Court on May 2, 2019. (Docket Nos. 472 at 7; 361). Discovery

closed on September 12, 2018. (Docket Nos. 159; 457 at 9 n.6).

     After the Estate’s Motion in Limine, there were numerous

motions filed both in support of and in opposition to the pending

motion: Defendants’ Motion in Opposition to Plaintiff’s Motion in

Limine   at   Dkt.   #457   and/or   Requesting   the   Court’s   Guidance

Concerning    Evidentiary    Motions   (Docket    No.   460),   Plaintiff’s

Motion in Response to Defendants’ Request for Guidance Concerning
   Case 3:16-cv-02769-RAM-BJM Document 530 Filed 08/04/20 Page 6 of 20
Civil No. 16-2769                                                        6


Evidentiary Motions (Docket No. 464), Defendants’ Opposition to

Plaintiff’s Motion in Limine at Dkt. #457 (Docket No. 472), the

Estate's Reply to Defendants' Opposition to Motion in Limine at

Docket   No.   457   (Docket   No.   483),   and   Defendants’   Sur-Reply

Concerning Opposition to Plaintiff’s Motion in Limine at Dkt. #457.

(Docket No. 490).

                               III. ANALYSIS

A. YOUTUBE VIDEOS

     Defendants in the present case look to admit into evidence

publicly available YouTube videos not disclosed throughout the

Discovery process. (Docket No. 457 at 4). Defendants assert that

their late disclosure was harmless or justified. (Docket No. 472

at 6). The Estate contends that it is prejudiced by the late

disclosure because it was not allowed an opportunity to depose

Defendants’ experts over the reach and conclusions they seek to

derive from the videos. (Docket No. 483 at 17). The Estate further

contends that, although the videos are publicly available, they

had no way of knowing which videos, if any, Defendants would aim

to admit into evidence if undisclosed. Id.

     The Federal Rules of Civil Procedure do not grant an automatic

exception to disclosure rules for publicly available information.

See Shatsky v. Syrian Arab Republic, 312 F.R.D. 219, 223 (D.D.C.

2015). Doing so would require parties to “scour the public domain”

for information the opposing party could potentially use against
     Case 3:16-cv-02769-RAM-BJM Document 530 Filed 08/04/20 Page 7 of 20
Civil No. 16-2769                                                            7


them throughout litigation. Id. at 224. Thus, parties must provide

notice through disclosure of evidence “central to its claims or

defenses,” even if it is publicly available. See Martino v. Kiewit

N.M. Corp., 600 Fed. Appx. 908, 911 (5th Cir. 2015).

      The U.S. Court of Appeals for the District of Columbia’s

Shatsky opinion held that plaintiffs were required to disclose

information during the discovery period even though it was publicly

available.     See    Shatsky,   312   F.R.D.   at    223.   Thus,   discovery

sanctions were necessary to prevent prejudice to the opposing

party. Id. at 225. The Court determined discovery violations cause

prejudice if they prevent the opposition “from timely reviewing

relevant evidence.” Id. at 226. Quoting the standard in Shatsky,

the U.S. District Court for the District of Columbia in Stewart v.

District of Columbia then held that the plaintiff was required to

produce all documents during discovery which she intended to use

to   support    her    claims    and   which    the   defendant’s    requests

encompassed. See Stewart v. District of Columbia, 2019 WL 4261067,

at *6 (D.D.C. 2019). The documents in question in Stewart were

either publicly available or in the opposing party’s possession

but were nonetheless precluded from evidence. Id. As in Shatsky

and Stewart, discovery sanctions provide the appropriate means of

preventing prejudice to the Estate. Here, the disclosure of the

YouTube videos would cause prejudice in that the Estate would not
   Case 3:16-cv-02769-RAM-BJM Document 530 Filed 08/04/20 Page 8 of 20
Civil No. 16-2769                                                           8


have the opportunity to prepare responses to Defendants’ claims

regarding the videos. (Docket 483 at 17).

       Similarly, in Martino, the plaintiff failed to disclose a

contract during the Discovery Period. See Martino, 600 Fed. App’x.

at 911. Plaintiff later attempted to justify the non-disclosure by

claiming that, as it was a public document, it was available to

both parties. Id. The U.S. Court of Appeals for the Fifth Circuit

held this was not a substantial justification and the link between

Rule    26    disclosure      requirements    and     Rule    37    sanctions

appropriately allows for the exclusion of late disclosed, publicly

available documents. Id. As in Martino, Defendants here have not

provided a justification for the untimely disclosure other than

that their inclusion would be harmless. (Docket 472 at 17-19).

Inclusion of the videos would not, however, be harmless to the

Estate. The harm presented by Defendants’ untimely disclosure

includes the current Motion in Limine and subsequent delay to the

Court’s timeline. See Zampierollo-Rheinfeldt v. Ingersoll-Rand de

P.R., Inc., 2020 WL 881011, at *6 (D.P.R. 2020) (holding that a

delay in the Court’s timeline and potentially re-opening discovery

because of the pending Motion in Limine amounted to harm caused,

even    if   the   opposing    party   had   access    to    the   evidence).

Additionally, should the YouTube videos be admitted into evidence,

re-opening discovery would present further harm. Id.
   Case 3:16-cv-02769-RAM-BJM Document 530 Filed 08/04/20 Page 9 of 20
Civil No. 16-2769                                                          9


     In the present case, the videos were likewise disclosed after

the close of discovery. Thus, preclusion is warranted. Cf. Scholz

v. Goudreau, 901 F.3d 37, 51 (1st Cir. 2018) (holding in bandmember

trademark   case    that   a   timely-presented     YouTube   video      was

admissible because it served a commercial purpose and was not

subject to constitutional protection). Regardless of their purpose

in the litigation, Defendants’ YouTube videos are inadmissible in

the case before this Court because they were not presented before

the discovery deadline. Plaintiffs’ request to exclude the YouTube

videos is therefore GRANTED.

B. AFFIRMATIVE DEFENSES

     Defendants     attempt    to   raise   the   following   affirmative

defenses: (1) that there are co-owners of the alleged infringed

works which are indispensable parties and that the Estate has no

standing to bring forth this action; (2) that the Estate has not

sufficiently identified the Copyrighted Works because they have

failed to establish the existence of a deposit copy; (3) that the

Copyrighted Works are in the public domain due to their publication

without copyright notice, and (4) that the Estate has engaged in

copyright misuse or unclean hands. (Docket No. 472 at 19). The

Estate claims these defenses cannot be brought because they, along

with their supporting evidence, were not disclosed until after the

close of discovery, resulting in prejudice to the Estate. (Docket
   Case 3:16-cv-02769-RAM-BJM Document 530 Filed 08/04/20 Page 10 of 20
Civil No. 16-2769                                                         10


Nos. 457 at 10, 13; 483 at 18). Defendants’ initial defense was a

retroactive ASCAP license theory. (Docket No. 483 at 9).

     Generally, a failure to plead an affirmative defense in an

answer to the complaint results in a waiver of the defense. See

Conjugal Partnership v. Conjugal Partnership, 22 F.3d 391, 400

(1st Cir. 1994). The purpose of this requirement is to give the

plaintiff sufficient notice to develop evidence and arguments to

oppose the defense. See Knapp Shoes, Inc. v. Sylvania Shoe Mfg.

Corp. 15 F.3d 1222, 1226 (1st Cir. 1994). The central concern is

the prevention of unfair surprise and prejudice, which a trial

Court should evaluate within the totality of the circumstances of

the case. See Wolf v. Reliance Standard Life Ins. Co., 71 F.3d

444, 450 (1st Cir. 1995). However, there are exceptions to this

rule. For example, a party may present affirmative defenses later

in the proceedings when there is no prejudice to the opposing

party. See Conjugal Partnership, 22 F.3d at 400. Likewise, another

exception occurs when grounds for the affirmative defense were not

evident at the time the answer to the complaint was filed. See

Davignon v. Clemmey, 322 F.3d 1, 15 (1st Cir. 2003).

     The Court will not consider solely the extent to which the

defense is detrimental to the Estate because all affirmative

defenses are intended to be detrimental to the plaintiff. See Smith

v. Travelers Casualty Ins. Co. of Am., 932 F.3d 302, 309 (5th Cir.

2019) (quotation omitted). Instead, the Court’s evaluation of
   Case 3:16-cv-02769-RAM-BJM Document 530 Filed 08/04/20 Page 11 of 20
Civil No. 16-2769                                                         11


prejudice will be limited to whether the defense substantially

changes the party’s theory of the case or is introduced too late

for the plaintiff to prepare. Id.; See also Wolf, 71 F.3d at 450

(citing 6 Charles Alan Wright & Arthur R. Miller, Federal Practice

and Procedure § 1487 (3d ed. 1990)). As discussed below, the

affirmative defenses presented in the draft JPPM and in the final

JPPM were not filed late enough to leave the Estate without time

to prepare.

     For example, Joglor, LLC v. First American Title Insurance

Co. held the plaintiff was not prejudiced in the assertion of a

new defense for three reasons: (1) the plaintiff held the evidence

that prompted the defense, which the defendant did not receive

until discovery; (2) the earlier defenses encompassed the current

one, and (3) the plaintiff had sufficient time to brief the

defense. See Joglor, LLC v. First American Title Insurance Co.,

261 F. Supp. 3d 224, 231-32 (D.P.R. 2016).

     A similar scenario to Joglor’s occurs herein. First, the

Estate, in claiming ownership of the Copyrighted Works at issue,

is the party most likely to have the evidence applicable to the

affirmative defenses. (Docket No. 490 at 4). Defendants maintain

they plan to rely mostly on evidence presented by the Estate during

discovery,    which   further   supports   the   conclusion   that   these

defenses arose out of Discovery information held by the Estate.

Id. Secondly, the affirmative defenses brought by Defendants are
   Case 3:16-cv-02769-RAM-BJM Document 530 Filed 08/04/20 Page 12 of 20
Civil No. 16-2769                                                            12


broadly encompassed in the Estate’s ability to assert ownership of

the copyrights. Id. The Court finds it reasonable to conclude that,

throughout the Discovery Period, evidence would arise as to certain

defenses,    namely:       (1)   the   presence    of   co-owners,   (2)    the

identification of the Works, (3) the publication of the Works, and

(4) the existence of Copyright misuse. (Docket No. 472 at 19).

Finally, the defenses were first raised in Defendants’ draft JPPM

on January 30, 2019. Id. at 7. Therefore, each party had over a

year to brief these defenses prior to trial, which is currently

scheduled for September 2020.

     In Puerto Rico Tel. Co. v. San Juan Cable Co., the District

of Puerto Rico similarly held the defendant’s assertion of Parker

immunity    as   a   new   affirmative   defense    did   not   prejudice   the

plaintiff, which the Court found was evinced by the plaintiff’s

thorough opposition to it. See Puerto Rico Tel. Co. v. San Juan

Cable Co., 196 F. Supp. 3d 207, 235 (D.P.R. 2016), aff'd sub

nom. Puerto Rico Tel. Co. v. San Juan Cable Co., 874 F.3d 767 (1st

Cir. 2017). In that case, the defense was not raised days before

trial but during summary judgment and no additional discovery was

necessary. Id. See also Calloway v. Marvel Entm’t Grp., 110 F.R.D.

45, 48 (S.D.N.Y. 1986) (allowing amendment of answers to include

defenses of fair use of copyrighted material, apparent authority,

and equitable estoppel because there was no indication of undue

delay, no need for additional discovery, nor any prejudice to
   Case 3:16-cv-02769-RAM-BJM Document 530 Filed 08/04/20 Page 13 of 20
Civil No. 16-2769                                                            13


plaintiff). This parallels the current case because the Estate

filed two lengthy oppositions to Defendants’ claims. (Docket Nos.

457   and   483).   Further,   Defendants    claim   they   listed   all    the

evidence pertaining to the defenses in the draft JPPM sent to the

Estate in January 2019. (Docket No. 472 at 7). See e.g., Sorenson

v. Wolfson, 96 F. Supp. 3d 347, 364-65 (S.D.N.Y. 2015) (holding

that a defendant could permissibly raise an affirmative defense

for the first time in the Joint Proposed Pretrial Memorandum

because it did not prejudice the plaintiff). Hence, this Court

determines that permitting the additional defenses would not delay

the proceedings any further.

      Additionally, it appears that no discovery is needed for the

Estate to refute the newly-asserted defenses because the relevant

evidence in opposition and in support of the defenses was made

available to it during discovery. Id. Notably, the Court has

previously    stated   that    it   would   not   allow   the   reopening    of

discovery. (Docket No. 392). See Wolf v. Reliance Standard Life

Ins. Co., 71 F.3d 444, 450 (1st Cir. 1995) (holding that a defense

raised days before trial prejudiced plaintiffs and should not be

admitted because it would have re-opened discovery). Thus, the

evidence on which Defendants may rely to support their affirmative

defenses will be limited to evidence already on the record to

prevent prejudice to the Estate in the form of delay of the trial

to gather evidence to refute the defenses. With this restriction,
   Case 3:16-cv-02769-RAM-BJM Document 530 Filed 08/04/20 Page 14 of 20
Civil No. 16-2769                                                         14


the Court DENIES the Estate’s request to preclude the affirmative

defenses and finds that Defendants may raise the newly-asserted

affirmative defenses.

C. EXPERT WITNESS DISCLOSURE

      Lastly, Defendants included three expert witnesses in the

JPPM, of which they intend to use only one – Edgard Nevárez

(“Nevárez”). (Docket No. 472 at 7-8). The Estate contends the

exclusion of his testimony is just and necessary as he was not

disclosed at the time submission of expert witnesses was required

per Rule 26 and the Case Management Order (“CMO”) (or 30 days

before the close of discovery). (Docket Nos. 159; 457 at 9 n.6).

The Estate argues that Nevárez is an expert witness presented in

response to their expert witness Allende Goitía. (Docket No. 483

at 14-15). As Nevárez was disclosed more than 30 days after the

Estate’s disclosure, the Estate contends Nevárez’s disclosure was

untimely and his testimony must be precluded. Id. In addition to

the   alleged   untimely   disclosure,   no   expert   report   has   been

submitted for Nevárez. Id. at 15. The Estate further contends that

Defendants’ failure to comply with Rule 26 was not justified and

instead was the result of a failed litigation strategy. Id. at 8.

      On the other hand, Defendants contend Nevárez qualifies as

one of the exceptions to general sanctions provided by the First

Circuit case Gagnon and suggest its five-factor test for reviewing

preclusion favors admitting his testimony. (Docket No. 472 at 3);
     Case 3:16-cv-02769-RAM-BJM Document 530 Filed 08/04/20 Page 15 of 20
Civil No. 16-2769                                                               15


See Gagnon v. Teledyne Princeton, 437 F.3d 188, 197 (1st Cir. 2006)

(including late disclosures of a potential witness known to all

parties as permissible noncompliance). Defendants further claim

that Nevárez’s testimony is mostly factual and would be in response

to   the   Estate’s   expert,     thus   making    its   untimely     disclosure

substantially justified or harmless. (Docket No. 472 at 11).

Defendants explain they have presented him as an expert witness to

guard his testimony from limitations because some aspects of it

may be considered expert testimony. Id. at 13.

       Before determining whether Nevárez was untimely disclosed,

the Court will first determine the appropriate classification for

Nevárez as a witness. Based on his classification, the Court will

then    determine     whether    Defendants    have      made   the    necessary

disclosures and have met the deadline for those disclosures.

       Fed.   R.   Civ.   P.   26(a)(2)(B)   and   (C)   provide      report   and

disclosure requirements for two types of expert witnesses. See Wai

Feng Trading Co. Ltd., 2018 WL 6726557, at *5. Under Rule 26, a

detailed written report is solely required for a witness who is

“retained or specially employed to provide expert testimony in the

case or one whose duties as the party's employee regularly involve

giving expert testimony.” Fed. R. Civ. P. Rule 26(a)(2)(B). If a

witness is not specially employed or retained for the purpose of

litigation and his opinion is based on observation of the events

at issue, no Rule 26 report is necessary. See Downey, 633 F.3d at
   Case 3:16-cv-02769-RAM-BJM Document 530 Filed 08/04/20 Page 16 of 20
Civil No. 16-2769                                                               16


7. Further, the Advisory Committee notes to Rule 26 emphasize that

the disclosures required under Rule 26(a)(2)(C) are “considerably

less extensive than the report required by Rule 26(a)(2)(B).”

Advisory Committee Notes on 2010 Amendment to Fed. R. Civ. P. 26.

     For example, in Downey the First Circuit held that an expert

witness report did not have to be filed for an exterminator

testifying at trial. See Downey, 633 F.3d at 8. The Court found

that he was an expert witness for whom a report under Rule

26(a)(2)(B) was not necessary because his testimony arose from his

“ground-level       involvement    in     the   events   giving    rise   to   the

litigation” rather than from his enlistment as an expert. Id. at

6. The Court also determined that a report was not necessary under

Rule 26 because he based his opinion on “personal knowledge and

information gleaned in the course of his initial inspection.” Id.

at 8. In the case at bar, Nevárez, as the musical director of

SMYSO, played a key role in the events giving rise to this

litigation. (Docket 472 at 12). Defendants’ purported use of his

testimony – to answer whether Defendants have modified La Selecta’s

music   to   harm    the   Estate’s     reputation   –   relates    directly    to

Nevárez’s    role    as    the   band’s    musical   director.     Id.    at   15.

Therefore, if his testimony is limited to his knowledge of the

band’s music prior to the litigation, no expert witness report is

required under Rule 26.
   Case 3:16-cv-02769-RAM-BJM Document 530 Filed 08/04/20 Page 17 of 20
Civil No. 16-2769                                                          17


       Referencing Downey, Saucedo v. Gardner held that an expert’s

disclosure pursuant to Rule 26(a)(2)(C) included “the subject

matter of his testimony and a summary of the facts and opinions to

which he is expected to testify.” Saucedo v. Gardner, 2018 WL

1175066, at *2–3 (D.N.H. 2018). But, the disclosure required by

Rule 26(a)(2)(C), while less extensive than Rule 26(a)(2)(B)’s,

must not be generic or conclusory. Id. The Saucedo Court determined

that Defendants’ disclosure of the subject matter, opinions, and

specific factual topics to be included in testimony was sufficient.

Id. Cf. Yerramsetty v. Dunkin' Donuts Ne., Inc., 2020 WL 533130,

at *7-8 (D. Me. 2020) (holding that expert witness disclosures

that plainly stated that the treating physician would testify as

to “causation, prognosis, disability, and future medical expenses”

were   too    vague     to   satisfy   Rule   26(a)(2)(C),   and,   therefore,

preclusion of expert witness testimony was proper).

       In the present case, Defendants’ disclosure of Nevárez as an

expert witness more closely resembles the expert’s disclosure in

Saucedo than Yerramsetty. Defendants stipulated in the draft JPPM

that Nevárez has knowledge of the reproduction and adaptation of

the Copyrighted Works, the common practices of La Selecta including

the public performances of the Copyrighted Works, Defendants’

profits and the creation of SMYSO. (Docket No. 472-4 at 140). They

further      disclose    his    expert   knowledge   of   the   “composition,

arrangement, and production of popular music, including (but not
   Case 3:16-cv-02769-RAM-BJM Document 530 Filed 08/04/20 Page 18 of 20
Civil No. 16-2769                                                         18


limited to) music in the salsa genre, the history of the salsa

genre, and the contributions of Samuel Marrero González to the

salsa genre.” Id. at 141-42. Additionally, in May 2019, Defendants

provided   the    Estate    with   a    copy   of   Nevárez’s   resume   and

professional qualifications. (Docket No. 472-6 at 1). The Court

thus finds that the disclosure is not generic or conclusory and is

thus sufficient under Rule 26(a)(2)(C).

     As to the timing of the Rule 26(a)(2)(C) disclosures, the

District of New Hampshire in Sprague v. Liberty Mut. Ins. Co. held

that the deadline established in the “Discovery Plan” did not apply

to experts who are not specially retained. See Sprague v. Liberty

Mut. Ins. Co., 177 F.R.D. 78, 79 (D.N.H. 1998). The plan set a

date for disclosure of all retained experts under Rule 26(a)(2)

but was silent as to experts who were not specially retained to

testify. Id. The Court held that Plaintiff was required to disclose

non-retained experts only ninety (90) days before the trial date.

Id. at 80; see also Westerdahl v. Williams, 276 F.R.D. 405, 408

n.3 (D.N.H. 2011) (holding that expert’s late disclosure was

harmless partly given that “[i]nsofar as Williams argues that this

disclosure was untimely […] it is not clear from the [discovery]

plan that this deadline even applies to non-retained experts.”)

     Similarly,    the     applicable   Case   Management   Order   (“CMO”)

stipulates that all Rule 26(a)(2)(B) disclosures, which apply to

retained or specially employed expert witnesses, must be made by
   Case 3:16-cv-02769-RAM-BJM Document 530 Filed 08/04/20 Page 19 of 20
Civil No. 16-2769                                                         19


Defendants thirty (30) days before the discovery deadline. (Docket

No. 159 at 3-4). However, Nevárez was not specially retained for

the litigation – he is a Defendant in the case at bar. Further, as

concluded above, his involvement in the events giving rise to the

litigation have led the Court to conclude he is not an expert

subject to Rule 26(a)(2)(B) requirements. As in Sprague, here the

CMO   does   not   set   a   deadline   for   non-retained   experts.   Id.

Therefore, the Court determines the Rule 26(a)(2)(C) deadline – at

least ninety (90) days before trial – applies to the Defendants’

disclosure of Nevárez. His disclosure is timely and subject to the

lesser requirements of Rule 26(a)(2)(C). The Court DENIES the

Estate’s request to preclude Nevárez from testifying as an expert

witness.

                              IV.   CONCLUSION

      For the reasons analyzed above, the Court GRANTS IN PART AND

DENIES IN PART the Estate’s Motion in Limine at Docket No. 457. As

to the YouTube videos, their untimely disclosure justifies their

exclusion from evidence. The harm and prejudice caused by admitting

the videos into evidence are not negated by the fact that they are

publicly available. Regarding the affirmative defenses, they may

be appropriately raised at trial. The Court will, however, preclude

from evidence any information that was not presented during the

discovery period, even if the delay is related to these defenses

as being newly raised. Lastly, Nevárez’s testimony is that of an
  Case 3:16-cv-02769-RAM-BJM Document 530 Filed 08/04/20 Page 20 of 20
Civil No. 16-2769                                                        20


expert witness under Rule 26(a)(2)(C) and was not required to

render a report. The Court will permit his testimony given his

involvement in the events that gave rise to the litigation as

SMYSO’s musical director.

     IT IS SO ORDERED.

     In San Juan Puerto Rico, this 4th day of August 2020.

                                 S/ RAÚL M. ARIAS-MARXUACH
                                 United States District Judge
